Blood worth, J.
1. “A ground of a motion for a new trial, complaining of the court’s ruling upon the admissibility of specified testimony, which does not state the name of the witness whose testimony was admitted or excluded, is too incomplete to be considered. Hunter v. State, 148 Ga. 566 (1) (97 S. E. 523); Adams v. State, 22 Ga. App. 252 (1) (95 S. E. 877), and citations.” Palmer v. State, 28 Ga. App. 567 (112 S. E. 154). Under this ruling special grounds 1, 2, and 3 of the motion for a new trial will not be considered.
2. Ground 4 of the motion for a new trial alleges that the court erred *613“because, over objection of movant, the State was alleged [allowed?] to send out with the jury a certain ‘jitney-bus tag.’ ” In order to ascertain whether, and how, this evidence illustrates any issue in the case, it would be necessary to look to other portions of the record. “Under repeated rulings of this court and of the Supreme Court, each special ground of a motion for a new trial must be complete within itself; and when so incomplete as to require a reference to the brief of the evidence, or to some other portion of the record, in order to determine what was the alleged error and whether such error was material, the ground will not be considered by the reviewing court. McCall v. State, 23 Ga. App. 770 (99 S. E. 471); Roddenberry Hardware Co. v. Merritt, 17 Ga. App. 425 (87 S. E. 681), and citations.” Franklin v. State, 28 Ga. App. 460 (1 b) (112 S. E. 170). See also Hunter v. State, 148 Ga. 566 (2) (112 S. E. 170); Clare v. Drexler, 152 Ga. 428 (4) (110 S. E. 176). The rulings in these cases dispose of this special ground adversely to the contention of plaintiff in error.
Decided March 27, 1925.
Ernest G. Bentley, C. P. Bentley, for plaintiff in error.
John A. Boylcin, solicitor-general, Ralph H. Pharr, contra.
3. Under the facts of this case there is no merit in grounds 5 and 6 of the motion for a new trial.
4. There is some evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.